


SEPARATION AGREEMENT AND RELEASE


I understand that my employment with Gateway Energy Corporation ("Gateway"), is
terminated effective 5:00 p.m. Houston time, May 19, 2010.  In consideration of
Gateway providing to me the payment described in paragraph 1,
 
I, CHRISTOPHER M. RASMUSSEN, agree to the following:
 
Consideration
 
1.   I acknowledge that in exchange for my commitments set forth in this
Separation Agreement and Release ("Agreement"), Gateway will:
 
          a.  Pay to me the gross amount of Two Hundred Seventeen Thousand
Ninety-Seven and 00/Dollars ($217,097.00), less deductions required by
law.  Such amount shall be paid in a lump sum via wire transfer after I execute
this Agreement;
 
            b.  Pay to me the gross amount of Thirty-Two Thousand Eight Hundred
Thirty Nine and 74/100 Dollars ($32,839.74), less deductions required by law,
which represents satisfaction of Gateway's obligations with respect to
continuation of benefits described in Section 4(a) of my Employment Agreement,
via wire transfer after I execute this Agreement;
 
c.  I understand and acknowledge that, although I may be entitled to a severance
payment of some amount pursuant to my Employment Agreement with Gateway, the
amount and timing of any such payment is uncertain.  Thus, I am entitled to the
payment(s) referenced above only as a result of my execution of this Agreement
and not otherwise; and
 
d.  I understand and agree that all employee benefits paid to me or on my behalf
shall cease effective May 19, 2010.
 
Release of All Claims
 
2.  I release Gateway and all of its parents, subsidiaries, joint venturers,
affiliates, assigns and successors, and all of its past, present and future
owners/shareholders, officers, directors, agents, employees, representatives,
insurers and attorneys (referred to in this document as the "Released Parties")
from any and all claims, damages, lawsuits, injuries, liabilities and causes of
action that I may have, whether known to me or not.
 
Release of All Employment Law Claims


3.  I understand and agree that I am releasing the Released Parties from any and
all claims, damages, lawsuits, injuries, liabilities and causes of action that I
may have under any express or implied contract, or any city ordinance or state,
federal or common law meant to protect workers in their employment relationships
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Texas Commission on Human Rights Act, the Americans
with Disabilities Act, the Equal Pay Act, 42 U.S.C. §§ 1981, 1983 and 1985, 18
U.S.C. § 1514A, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, the Fair Labor Standards Act, the Labor Management Relations Act,
Workers' Compensation laws, and under which I may have rights and claims,
whether known to me or not, arising, directly or indirectly out of my employment
by Gateway, and/or the termination of my employment with Gateway.
 

 
 

--------------------------------------------------------------------------------

 

Release of Any Age Discrimination Claims
 
4.  I understand and agree that I am releasing the Released Parties from any and
all claims, damages, lawsuits, injuries, liabilities and causes of action that I
may have, under the Age Discrimination in Employment Act, the Texas Commission
on Human Rights Act, and any other federal, state or local laws prohibiting age
discrimination in employment, whether known to me or not, past or present,
suspected or unsuspected, arising, directly or indirectly out of my employment
by Gateway or the termination of my employment with Gateway or any statements or
actions of the Released Parties.
 
Return of All Gateway Property
 
5.  I agree immediately to return any and all property (including, but not
limited to, all cell telephones, personal computing devices, keys, tools, credit
cards and Gateway files and documents and all copies thereof) of Gateway, its
parents, subsidiaries or affiliates that is in my possession, if any.
 
Confidentiality
 
6.  I acknowledge that during my employment I had access to confidential
information regarding the Company and its business.  I warrant and agree that I
have not and will not disclose any non-public information regarding the Company,
its employees or its business (including but not limited to financial
information and business plans) to any person or entity.
 
7.  I understand and agree that I (and my attorneys, if any) have held and will
continue to hold the fact of and all terms of this Agreement in utter, absolute
and strictest confidence and secrecy, and that I have not and will not reveal
the sum involved in this Agreement.  The only exception is that I may inform my
spouse, my professional accountants or professional tax consultants with whom I
have a confidential relationship, so long as any such accountant or tax
consultant is informed of this confidentiality agreement prior to the disclosure
of information protected by it, and agrees to keep such information
confidential.
 
This Agreement Does Not Affect COBRA Rights or Unemployment Benefits
 
8.  I understand and agree that, notwithstanding any of the provisions of this
Agreement, I am not releasing any rights that I may have under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, or as that Act is more
popularly known, "COBRA."  I further understand and agree that the Company will
not oppose a claim for unemployment benefits from a government entity, should I
choose to make such a claim.
 

 
 

--------------------------------------------------------------------------------

 

Cooperation
 
9.  For a period of 60 days after the date hereof, I agree to provide up to 10
hours of consulting services per week at the request of Gateway.  I will be paid
at a rate of $62.00 per hour.  Such services will be provided by me during
normal business hours as determined in the my reasonable discretion, which may
include provision for vacation during such time.  Such services shall be
consistent with the type of work I performed by for Gateway prior to the date
hereof.
 
Non-Admission of Liability
 
10.  I understand and agree that the Released Parties deny that I have any
legally cognizable claims against them but that the Released Parties desire to
amicably settle any and all disputes they now may have with me.  I further
understand and agree that neither this Agreement nor any action taken hereunder
is to be construed as an admission by the Released Parties of violation of any
local, state, federal, or common law - in fact, I understand that the Released
Parties expressly deny any such violation.
 
Time to Consider this Separation Agreement and Release and 7-Day Revocation
Period
 
11.  I acknowledge that I have been given the option to consider this Agreement
for up to twenty-one (21) days before signing it.  I further acknowledge that I
have been advised to consult with an attorney prior to signing this Agreement.
 
12.  I understand that after signing this Agreement, I have seven (7) days in
which to consider it and, if desired, to revoke it by giving written notice of
such revocation to Gateway in care of John Raasch, President and CEO, 1415
Louisiana Street, Suite 4100, Houston, Texas 77001, prior to the expiration of
the 7-day revocation period, but that upon such revocation, I shall forfeit any
and all rights to all consideration otherwise to be provided to me under the
terms of this Agreement.  I also understand that this Agreement shall not become
effective or enforceable until the expiration of the 7-day revocation period.
 
Taxation
 
13.  I understand and agree that none of the Released Parties, including their
attorneys, have made any express or implied representations to me with respect
to the tax implications of any payment made herein.
 
Texas Law Applies
 
14.  I understand and agree that this Agreement shall be governed by the laws of
the State of Texas.
 
Use of Headings
 
15.  I understand and agree that the headings in this Agreement have been
inserted for convenience of reference only and do not in any way restrict or
modify any of its terms or provisions.
 

 
 

--------------------------------------------------------------------------------

 

Agreement May Not Be Modified
 
16.  I understand and agree that no provision of this Agreement may be waived,
modified, altered or amended except upon the express written consent of the
Released Parties and me.
 
Full Agreement
 
17.  I understand this Agreement sets forth the entire terms of the agreement
between Gateway and me, except
 
         a.   my obligations pursuant to Sections 7 and 18 of my Employment
Agreement with Gateway and Section 12 of the Employment Agreement shall continue
in accordance with that Employment Agreement; and
 
          b.   with respect to any rights I may have pursuant to the Gateway
Energy Corporation 2007 Equity Incentive Plan and the 1998 Stock Option Plan
(which Plans shall govern any such rights).
 
I affirm that in making this agreement I am relying upon my own counsel and I am
not relying upon any representations not set forth in this Agreement.
 
Invalidity of Any Provision Affects Only that Provision
 
18.  I understand and agree that if, for any reason, any term or provision of
this Agreement is construed to be unenforceable or void, the balance of it will
yet be effective and enforceable.
 
Consult With an Attorney
 
19.  I have been advised to consult with an attorney prior to signing this
Agreement.
 
Have Read, Understand and Have Voluntarily Signed Agreement
 
20.  I have read this Agreement, and I understand its contents.  I have signed
this Agreement voluntarily and knowingly.
 
Signed and Dated
 
21.  I have signed this Separation Agreement and Release on this 19th day of
 
May, 2010.
 

 
/s/ Christopher M. Rasmussen
 
Signature
     
Christopher M. Rasmussen
 
Printed Name



